AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                          FILED
                                     UNITED STATES DISTRICT                                                   'PEe 1 3 2018
                                           SOUTHERN DISTRICT OF CALIFO                                 A_:-=:-:~----1
                                                                                                      I~.     u.s. DISTRICT COURT
                                                                                                     SOUTHERN DISTRICT OF CAUFORNIA
              UNITED STATES OF AMERICA                                      JUDGMENT                                   AL CASEDEPUTY
                                 V. 
                                       (For Offenses Committed On or After November 1, 1
               ANA KAREN LAZO SOTO (1) 

                                                                              Case Number: 18CR3580-GPC
                                                                            Rebecca Fish, Fed. Defenders, Inc. and Hootan
                                                                            Baigmohammadi, Fed. Defenders, Inc.
                                                                            Defendant's Attorney
REGISTRA TION NO.                71509298


THE DEFENDANT:
IZl pleaded guilty to count(s)          1 of the Superseding Infonnation

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
Title & Section                     Nature of Offense                                                                            Numberlsl
18 USC 1001                         False Statement to a Federal Officer                                                              1




     The defendant is sentenced as provided in pages 2 through                        3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

IZl Count(s)      Underlying Information                                          dismissed on the motion of the United States.

IZl   Assessment: $100.00 - Waived


      JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl   Fine waived              0 Forfeiture pursuant to order filed                                                         , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            December 13,2018 

                                                                            Date of Imposition of Sentence        __ ". 

                                                                                    ,?~::-"). _ 17 ,
                                                                                    ~~'
                                                                                                     )
                                                                            HON. GONZALO-P. CU             EL/
                                                                            UNITED STATES DISTRICT JUDGE



                                                                                                                               18CR3580-GPC
  AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT:                       ANA KAREN LAZO SOTO (1)                                                                       Judgment - Page 2 of 3
   CASE NUMBER:                     l8CR3580-GPC

                                                                     PROBATION
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FIVE (5) YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody ofthe Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o	        substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifYing offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     I)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthc probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptablc
            reasons;
     6)     the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administcr any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associatc with any person convicted of a felony,
            unless granted pennission to do so by the probation officcr;
     10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
            observed in plain view of the probation officer;
     II)    the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agrcement to act as an infonner or a special agent of a law enforcemcnt agency without the pennission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall pennit the probation officer to make such notifications and to con finn the defendant's compliance
            with such notification requirement.



                                                                                                                                       18CR3580-GPC
AO 245B (CASD Rev. OS/13) Judgment in a Criminal Case

DEFENDANT:             ANA KAREN LAZO SOTO (1) 	                                              Judgment - Page 3 of3
CASE NUMBER:           lSCR35S0-GPC

                               SPECIAL CONDITIONS OF SUPERVISION




       1. 	 Submit your person, property, residence, office or vehicle to a search, conducted by a United States
            Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion
            of contraband or evidence of a violation of a condition of release; failure to submit to a search may
            be grounds for revocation; the defendant shall warn any other residents that the premises may be
            subject to searches pursuant to this condition.


       2. 	 Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


       3. 	 Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or
            dangerous drugs in any form.

II




                                                                                                  18CR3580-GPC 

